ORDER
Upon consideration of the Petition for Indefinite Suspension by Consent submitted to this Court by petitioner and respondent, it is this 27th day of June, 1997
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby, granted and William Joseph Dean is indefinitely suspended subject to further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall remove the name of William Joseph Dean from the register of attorneys in this Court until further order of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State in accordance with Rule 16-713.